DETAILED ACTION
Response to Amendment
This communication is in response to the Amendment filed 17 December 2021.
Claims 1-20 are currently pending.  In the Amendment filed 17 December 2021, claims 1, 6, 8, 9 and 11-20 are amended.  This action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of 15/087,224, filed 31 March 2016, now US Patent 10,769,189 which is a continuation in part of 14/941,155, filed 13 November 2015.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 November 2021 and 21 September 2021 are in compliance with the provisions of 37 CFR 1.97.  

Drawings
The objections to the drawings are withdrawn as necessitated by Amendment to the Specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 9, 10, 14, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2007/0038436 to Cristo et al (hereafter Cristo).
Referring to claim 9, Cristo discloses a computer-implemented method of disambiguating an indication of a user interaction, the method comprising:
receiving a set of words forming the indication of the user interaction [user’s utterance] (see [0218] and [0219], lines 1-3 – The process may begin when a user’s utterance (i.e., user query and/or command) is captured using speech recognition.);
logging user activities in a data store (see [0101] and [0102] – Personalized cognitive model 810 may track actions performed by the user.);
determining a user intent for the set of words forming the indication of the indication of the user interaction based at least in part on an activity pattern determined from the user activities [user’s interaction pattern] (see [0101]; [0102]; and [0219], lines 3-7 – The system may review this request together with stored data such as the personalized cognitive model.); and
performing a computerized action based on the user intent (see [0219], lines 7-14 – The system 90 may then generate requests to determine the stocks in the user’s portfolio, the number of shares and the source for current pricing information. These queries may then be sent to one or more agent domains, such as a domain which may access a database containing the user’s profile and a domain which accesses stock pricing sources to determine the answers to these questions.).
Referring to claim 10, Cristo discloses the method of claim 9, wherein the indication of the user interaction is formed from sensor data [utterance/input captured by microphone] containing a user utterance (see [0060]; [0099]; [0100]; and [0218]).
Referring to claim 14, Cristo discloses the method of claim 9, wherein the set of words are determined to be consistent with a determined activity event (Cristo: see [0101]; [0102]; [0218]; and [0219]).

Referring to claim 15, Cristo discloses a computerized system comprising:
one or more sensors configured to provide sensor data, each sensor associated with a user device in a set of user devices associated with a user, at least one of the one or more sensors comprising an acoustic sensor [microphone] configured to convert speech into acoustic information (see [0060]; [0218]; and [0219]);
one or more processors (see [0019] and Fig 1); and
computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors, implement a method of disambiguating an indication of a user interaction (see [0231]), the method comprising:
receiving a set of words forming the indication of the user interaction [user’s utterance] (see [0218] and [0219], lines 1-3 – The process may begin when a user’s utterance (i.e., user query and/or command) is captured using speech recognition.),
logging user activities in a data store (see [0101] and [0102] – Personalized cognitive model 810 may track actions performed by the user.),
determining activity features of the user activities (see [0101] and [0102]),
disambiguating the meaning of a user intent for the set of words forming the indication of the user interaction based at least in part on a pattern of activity features of at least a portion of the user activities in the data store [user’s interaction pattern] (see [0101]; [0102]; and [0219], lines 3-7 – The system may review this request together with stored data such as the personalized cognitive model.), and
performing a computerized action based on the disambiguated meaning (see [0219], lines 7-14 – The system 90 may then generate requests to determine the stocks in the user’s portfolio, the number of shares and the source for current pricing information. These queries may then be sent to one or more agent domains, such as a domain which may access a database containing the user’s profile and a domain which accesses stock pricing sources to determine the answers to these questions.).
Referring to claim 19, Cristo discloses the computerized system of claim 15, wherein the set of words is determined to be consistent with a determined activity event (Cristo: see [0101]; [0102]; [0218]; and [0219]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2007/0038436 to Cristo et al (hereafter Cristo) in view of the article “ACTPred: Activity Prediction in Mobile Social Networks” to Gong et al (hereafter Gong).
Referring to claim 1, Cristo discloses a computerized system comprising:
one or more processors (see Fig 1 and [0019]); and
computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processor, implement a method of disambiguating an indication of a user interaction (see [0231]), the method comprising:
a) receiving a set of words forming the indication of the user interaction (see [0218] and [0219], lines 1-4 – A user’s utterance is captured using speech recognition. The user may utter “please get my stock portfolio.”);
b) logging user activity (see [0101] and [0102] – Personalized cognitive model 810 may track actions performed by the user.);
c) disambiguating the meaning of the set of words forming the indication of the user interaction based on a repeated sequence of events [user’s interaction pattern] (see [0101]; [0102]; and [0219], lines 3-7 – The system may review this request together with stored data such as the personalized cognitive model.); and
d) performing a computerized action based on the disambiguated meaning (see [0219], lines 7-14 – The system 90 may then generate requests to determine the stocks in the user’s portfolio, the number of shares and the source for current pricing information. These queries may then be sent to one or more agent domains, such as a domain which may access a database containing the user’s profile and a domain which accesses stock pricing sources to determine the answers to these questions.).
	While Cristo discloses logging user activity in a model, Cristo fails to explicitly disclose the further limitation of a pipeline.  Gong teaches activity prediction including the further limitation of b) logging user activity in a pipeline [historic behavior log] (see 1, paragraph 4; and 3.1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a log as taught in Gong as a data store to 
Referring to claim 2, the combination of Cristo and Gong (hereafter Cristo/Gong) teaches the computerized system of claim 1, wherein the indication of the user interaction is formed from sensor data [utterance/input captured by microphone] containing a user utterance (Cristo: see [0060]; [0099]; [0100]; and [0218]).
Referring to claim 3, Cristo/Gong teaches the computerized system of claim 1, wherein the sequence of events comprises events with similar time period [temporal correlation] (Gong: see 1; 3.2.1, 1st paragraph; 3.2.2; 4.1, Temporal correlation factor function; and 4.2).
Referring to claim 4, Cristo/Gong teaches the computerized system of claim 3, wherein the sequence of events comprises events with similar location [location] (Gong: see 1; 3.2.1, 1st paragraph; 3.2.2; 4.1, Location; and 4.3).
Referring to claim 5, Cristo/Gong teaches the computerized system of claim 3, wherein the sequence of events comprises events that involve similar content [user’s personal attributes] (Gong: see 1).
Referring to claim 6, Cristo/Gong teaches the computerized system of claim 1, wherein the set of words is determined to be consistent with a determined activity event (Cristo: see [0101]; [0102]; [0218]; and [0219]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2007/0038436 to Cristo et al (hereafter Cristo) in view of the article “ACTPred: Activity Prediction in Mobile Social Networks” to Gong et al (hereafter Gong) as applied above to claim 6 and further in view of US PGPub 2016/0259656 to Sumner et al (hereafter Sumner).
Referring to claim 7, Cristo/Gong fails to explicitly disclose the further limitation wherein the determined activity event comprises one or more of browsing to a website, launching an application, initiating a communication, performing a search query, setting a reminder, or scheduling an event on a calendar.  Sumner teaches wherein the set of words is determined to be consistent with a determined activity event (see [0221]; [0227]; [0229]; and [0230]), including the further limitation wherein the determined activity event comprises one or more of browsing to a website, launching an application, initiating a communication, performing a search query, setting a reminder, or scheduling an event on a calendar (see [0080], lines 8-10; [0092]; and [0230] – The contextual information can include, for example, user preferences, hardware, and/or software states of the user device, sensor information collected before, during, or shortly after the user request, prior interactions (e.g., dialogue) between the digital assistant and the user, and the like.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the specific activity type of Sumner as the .

Claims 11-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2007/0038436 to Cristo et al (hereafter Cristo) as applied above to claims 9 and 15 and further in view of the article “ACTPred: Activity Prediction in Mobile Social Networks” to Gong et al (hereafter Gong).
Referring to claim 11, Cristo fails to explicitly teach wherein the activity pattern comprises user activities with similar time period.  Gong teaches activity prediction and logging user activity [historic behavior log] (see 1, paragraph 4; and 3.1), including the further limitation wherein the activity pattern comprises user activities with similar time period [temporal correlation] (Gong: see 1; 3.2.1, 1st paragraph; 3.2.2; 4.1, Temporal correlation factor function; and 4.2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sequence of events taught by Cristo be organized in the manner taught by Gong.  One would have been motivated to do so in order to analyze the actions performed by a user (Gong: see 1).  Gong and Cristo are analogous art since they both deal with the concepts of digital assistants.    
Referring to claim 12, the combination of Cristo and Gong (hereafter Cristo/Gong) teaches the method of claim 11, wherein the activity pattern st paragraph; 3.2.2; 4.1, Location; and 4.3).
Referring to claim 13, Cristo/Gong teaches the method of claim 11, wherein the activity pattern comprises user activities that involve similar content [user’s personal attributes] (Gong: see 1).
Referring to claim 16, Cristo fails to explicitly teach wherein the activity features comprise time period.  Gong teaches activity prediction and logging user activity [historic behavior log] (see 1, paragraph 4; and 3.1), including the further limitation wherein the activities features comprise time period [temporal correlation] (Gong: see 1; 3.2.1, 1st paragraph; 3.2.2; 4.1, Temporal correlation factor function; and 4.2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sequence of events taught by Cristo be organized in the manner taught by Gong.  One would have been motivated to do so in order to analyze the actions performed by a user (Gong: see 1).  Gong and Cristo are analogous art since they both deal with the concepts of digital assistants.    
Referring to claim 17, Cristo/Gong teaches the computerized system of claim 16, wherein the activity features comprise location [location] (Gong: see 1; 3.2.1, 1st paragraph; 3.2.2; 4.1, Location; and 4.3).
Referring to claim 18, Cristo/Gong teaches the computerized system of claim 16, wherein the activity features comprise content [user’s personal attributes] (Gong: see 1).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2007/0038436 to Cristo et al (hereafter Cristo) in view of the article “ACTPred: Activity Prediction in Mobile Social Networks” to Gong et al (hereafter Gong) as applied above to claim 6 and further in view of US PGPub 2006/0190256 to Stephanick et al (hereafter Stephanick).
Referring to claim 8, Cristo/Gong fails to explicitly teach the further limitation wherein the user is provided an indication of the determined set of words.  Stephanick teaches the disambiguation engine determines possible interpretations of speech input, including the further limitation of wherein the user is provided an indication of the determined set of words (see [0033] – The engine adds the best interpretation to the text buffer for display to the user).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to present the subset of words determined by Cristo/Gong to the user in the manner taught by Stephanick.  One would have been motivated to do so in order to allow a user to preview what they are requesting efficiently on a plurality of different devices (Cristo: see [0004] and [0005]).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2007/0038436 to Cristo et al (hereafter Cristo) as applied above to claim 15 and further in view of US PGPub 2006/0190256 to Stephanick et al (hereafter Stephanick).

Referring to claim 20, Cristo fails to explicitly teach the further limitation wherein the user is provided an indication of the determined set of words.  Stephanick teaches the disambiguation engine determines possible interpretations of speech input, including the further limitation of wherein the user is provided an indication of the determined set of words (see [0033] – The engine adds the best interpretation to the text buffer for display to the user).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to present the subset of words determined by Cristo to the user in the manner taught by Stephanick.  One would have been motivated to do so in order to allow a user to preview what they are requesting efficiently on a plurality of different devices (Cristo: see [0004] and [0005]).  

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The arguments are directed towards Sumner.  Sumner is no longer being utilized to teach the independent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167